Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 2-21 have been presented for examination based on the amendment filed on 1/28/2021.
2.	Claim rejection of Claims 4, 12 and 20 under USC 112(a) is withdrawn based on the amendment filed on 1/28/2021.
3.	Claim rejection of Claims 2-21 under USC 112(b) is withdrawn based on the amendment filed on 1/28/2021. 

Response to Applicant’s arguments (abstract)
	As mentioned in the office action, the abstract do not reflect the claimed subject matter of the present case. Abstract is from the parent case App # 15480732 and the claimed subject matter of that case is different than the present case. Therefore, abstract objection is sustained in the current office action. 

Abstract
4.	The abstract of the disclosure is objected due to repeating subject matter of the parent application – app# 15480732, not the current application. Note that in the abstract, the language should be clear and concise and should be the gist of the disclosure … See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “based on the simulated movement, determining relative particle velocity of a particle at a particular location within the volume,….……particular location within the volume ” –which is not the claimed subject matter. Appropriate correction is required.

Response to Applicant’s arguments (USC 101)
	Applicant, in the argument states that since the claim requires a lattice model having a plurality of voxels and since a voxel in three-dimensional computer graphics, represents a value on a regular grid in three-dimensional space, the subject matter of Claim 2 is explicitly directed to a practical, real world application.  Examiner respectfully disagrees with this assertion and  point out that as presented by the argument voxels represents a value on a regular grid in three-dimensional space and is being used for simulating interaction of particles within these voxels during the time increment by applying a lattice post-collide distribution function that,  is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set which represent a mathematical concept involving mathematical calculations/relationships  and none of the limitations of the claims can be interpreted as integrating these mathematical concept into practical application nor an inventive concept so that they can be considered as significantly more. Therefore USC 101 rejection is sustained in the current office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Claims are analyzed based on the streamline approach according to latest USPTO guideline 2019 PEG below:
Claims 2, 10, 18: 
Step 1: Statutory Category: Yes- method/process/system.
Step 2A Prong 1: Yes- Groupings of Abstract idea (Judicial Exception).
The claim(s) recite abstract idea (Judicial Exception) because the following limitations of claim(s) 2, 10, 18 recites relationships and concepts that could be termed as mathematical calculations or Mathematical relationship  and therefore falls into the Mathematical concept grouping of the Step 2A Prong 1 abstract idea groupings as below:
providing a lattice model having a plurality of voxels and a lattice velocity set that provides support for hydrodynamic moments (Mathematical relationship - a lattice model having a plurality of voxels and a lattice velocity set that provides support for hydrodynamic moments is an mathematical evaluation that involves variables or numbers);
over a plurality of time increments, and for each time increment, simulating advection of particles from a first voxel to a subsequent voxel during the time increment (Mathematical Calculations - simulating advection of particles from a first voxel to a subsequent voxel during the time increment is an mathematical evaluation that involves mathematical  calculations);
simulating interaction of particles within each subsequent voxel during the time increment by applying a lattice post-collide distribution function, that is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set. (Mathematical Calculation- applying a lattice post-collide distribution function, wherein the lattice post-collide distribution function is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set is an evaluation that is a mathematical calculations or mathematical relationship);
Step 2A Prong 2: No- Integrates Judicial Exception into practical application.
The judicial exception is not integrated into a practical application. Claim 2, 10, 18 recites additional limitations:
The terms “a computer”(Claim 2),
  “one or more machine-readable hardware storage devices storing instructions that are executable by one or more processing devices” (Claim 10),
“A data processing system comprising one or more processing devices and one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processing devices” (Claim 18),
 are recited at a high-level of generality (i.e., as a generic processor and memory) performing a generic computer function of evaluating a relationship of the claim limitations such that it amounts no more than to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: No- Significantly more.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a computer”, “one or more machine-readable hardware storage devices storing instructions that are executable by one or more processing devices”, and/or “A data processing system comprising one or more processing devices and one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processing devices” to perform the determining  step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claims 3-9 depend on Claim 2, Claims 11-17 depend on Claim 10 and Claims 19-21 depend on Claim 18 and the limitations represented by these claims are simulation details of lattice post-collide distribution function that are mathematical representation/entity and falls into the Mathematical concepts (mathematical relationship/calculations) grouping of the Step 2A Prong 1 abstract idea and consequently these claims are not patent eligible.
Therefore, Claim 2-21 are rejected under 35 U.S.C. 101.

Claim Interpretation
6.	Regarding Claims 10-17: The claims recite “One or more machine readable hardware storage device” in the preamble. Even though the specification does not provide a clear definition of the machine readable hardware storage device, the claim is not to a medium or media where the 2010 Kappos memo would guide. Examiner interprets that the “one or machine-readable hardware storage devices” is not itself a signal.
Regarding Claim 18-21: The same interpretation applies in this claim as well. Additionally since this claim is drawn to a system comprising a combination of hardware elements (processing devices, hardware storage devices), the signal issue is not a concern here.

Response to Applicant’s arguments (USC 103)
Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: the combinations of Chen and Geier do not teach "applying a lattice post collide distribution function that is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set," required by Claim 2.
Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
  	First, the prior work of Chen, presented here as primary reference, clearly teaches simulating interaction of particles within each voxel during the time increment by applying a lattice post-collide distribution function. Chen in paragraphs [0059]-[0063], [0090], [0091], teaches a particle distribution function is determined based upon the Boltzmann equation and a collision term (Equation 4)- This equation is the well-known lattice Boltzmann equation that describe the time-evolution of the distribution function, fi – It should be noted that the "collision operator" which represents the change of the distribution function due to the collisions among the pockets of fluid.  Chen, further  in [0104] recites “The state space is represented as fi(x, t), where fi represents the number of elements, or particles, per unit volume in state i (i.e., the density of particles in state i) at a lattice site denoted by the three-dimensional vector x at a time t. For a known time increment, the number of particles is referred to simply as f,(x). The combination of all states of a lattice site is denoted as f(x)”. Chen in ]0123] recites “a collision stage (step 318) simulates the interaction of particles within each voxel” and in [0134] recites “The state vector N(a) for the facet, also referred to as a facet distribution function, has M entries corresponding  to the M entries of the voxel states vectors”.  All these citations and limitation simulating interaction of particles within each voxel during the time increment by applying a lattice post-collide distribution function. 
 As pointed out in the office action Chen donot explicitly discloses wherein the lattice post-collide distribution function is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set.
Geier disclose that the lattice post-collide distribution function is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity (Geier page1 last paragraph-section III).
 	Chen and Geier are analogous art because they are from the same field of endeavor. They both relate to lattice Boltzmann (LB) approach for simulating fluid flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above lattice Boltzmann post-collide distribution function, as taught by Chen, and incorporating the use of Galilean invariance in terms of Mach number, as taught by Geier.
One of ordinary skill in the art would have been motivated to do this modification in order to present an improved LBA allowing us to lower viscosity by many orders of magnitude as compared to the original LBA model, as suggested by Geier (Geier: Introduction).
Therefore, considering the rebuttal, the prior art rejection is sustained in the current office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 2-21 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. hereafter Chen (Pub. No.: US 2013/0151221 A1), in view of Geier et al. hereafter Geier (“Cascaded digital lattice Boltzmann automata for high Reynolds number flow”, The American Physical Society, 2006, pp 1-10).

	Regarding Claim 2, Chen disclose a method for simulating movement of particles in a volume of fluid by a computer using a lattice velocity set, with the movement causing collision among the particles (Chen: [0005]: the method comprises simulating activity of a fluid in a volume, the activity of the fluid in the volume being simulated so as to model movement of elements within the volume; Chen: [0007]: Simulating the fluid flow can include simulating the fluid flow based in part on a first set of discrete lattice speeds; Chen: [0009]: Simulating the time evolution of the scalar quantity can include simulating the time evolution of the scalar quantity based in part on a collision operator; Chen: [0022]: set of state vectors for voxels in the volume (i.e. lattice velocity set); Also note Chen: [0123], Figure 3: During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets. Next, a collision stage (step 318) simulates the interaction of particles within each voxel), the method comprising:
providing a lattice model having a plurality of voxels and a lattice velocity set (Chen: [0022]: set of state vectors for voxels in the volume (i.e. lattice velocity set)-Also see [0183] and [0189]) that provides support for hydrodynamic moments (Chen: [0059]-[0063], [0090]: That is, the hydrodynamic moments derived from f,(x,t) obey the Navier-Stokes equations in the macroscopic limit – Chen: [0062], [0063]).
over a plurality of time increments, and for each time increment, simulating advection of particles from a first voxel to a subsequent voxel during the time increment (Chen: [0123]: During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets; Also see [0132], [0155]);
simulating interaction of particles within each subsequent voxel during the time increment by applying a lattice post-collide distribution function (Chen: [0059]-[0063], [0090], [0091]: Note that a particle distribution function is determined based upon the Boltzmann equation and a collision term (Equation (4)- This equation is the well-known lattice Boltzmann equation that describe the time-evolution of the distribution function, fi – Note the "collision operator" which represents the change of the distribution function due to the collisions among the pockets of fluids ]0123]: a collision stage (step 318) simulates the interaction of particles within each voxel;  [0134]: The state vector N(a) for the facet, also referred to as a facet distribution function, has M entries corresponding  to the M entries of the voxel states vectors), 
Chen doesnot explicitly disclose:

Geier disclose:
wherein the lattice post-collide distribution function is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set (Geier: page 1 column 2 last paragraph (section III): The equilibrium distribution is typically chosen to be Galilean invariant only up to second order in Mach number);
Chen and Geier are analogous art because they are from the same field of endeavor. They both relate to lattice Boltzmann (LB) approach for simulating fluid flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above lattice Boltzmann post-collide distribution function, as taught by Chen, and incorporating the use of Galilean invariance in terms of Mach number, as taught by Geier.
One of ordinary skill in the art would have been motivated to do this modification in order to present an improved LBA allowing us to lower viscosity by many orders of magnitude as compared to the original LBA model, as suggested by Geier (Geier: Introduction).

Regarding Claims 10 and 18, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Chen and Geier further discloses the method of claim 2, wherein the lattice velocity set represents a starting pocket of fluid and a nearby pocket of fluid, and wherein the method further comprises:
determining an effect of the nearby pocket of fluid on the starting pocket of fluid (Chen: [0090], equation 4: The streaming process is when a pocket of fluid starts out at a grid location, and then moves along one of the velocity vectors to the next grid location. At that point, the "collision factor," i.e., the effect of nearby pockets of fluid on the starting pocket of fluid, is calculated).

Regarding Claims 11 and 19, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Chen and Geier further discloses the method of claim 2, wherein the lattice post-collide distribution function is a filtered collision operator, and wherein  applying the filtered collision operator removes interactions representing non-equilibrium moments (Chen: [0193], equation 43: Thus, a BGK regularized/filtered collision operator form is used……This projection is sufficient for the recovery of the scalar transport physics (e.g., advection and diffusion). ….. All non-equilibrium moments of higher orders are filtered out by this collision process);

Regarding Claims 12 and 20, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Chen and Geier discloses the method of claim 2, wherein the lattice post-collide distribution function is a filtered collision operator that is based on absolute values of speed or energy represented in the simulation (Chen: [0192], [0193],  [0196]).

Regarding Claims 13 and 21, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 6, the combinations of Chen and Geier further discloses the method of claim 2, wherein the lattice post-collide distribution function is a filtered collision operator that is configured to exclude higher order terms that are unsupported by the lattice velocity set. (Chen: [0193]: The operator also preserves and relaxes the modes of interest while the non-equilibrium properties associated with the unsupported/undesirable higher order modes are removed).

Regarding Claim 14, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Chen and Geier further discloses the method of claim 2, wherein the provided support is first order support for hydrodynamic moments and wherein the specified order Galilean invariance is first order Galilean invariance (Chen: [0193], equation 43: Such a form (e.g., as shown in eqn. 43) ensures that only the first order non-equilibrium moment contributes to scalar diffusion in hydrodynamic range).

Regarding Claim 15, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Chen and Geier further discloses the method of claim 2, wherein the provided support is second order support for hydrodynamic moments and wherein the specified order Galilean invariance is second order Galilean invariance (Geier: page 1 column 2 last paragraph (section III): The equilibrium distribution is typically chosen to be Galilean invariant only up to second order in Mach number).

Regarding Claim 16, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Chen and Geier further discloses the method of claim 3, wherein the lattice velocity set comprises a set of momentum states in a space that is limited to a lattice (Chen: [0039]: store a set of state vectors for voxels in the volume, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding voxel).

Regarding Claim 17, the claim recites the same substantive limitations as Claim 9 and is rejected using the same teachings.


Examination Considerations
8. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
9. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
10.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless 

Conclusion
11.  	Claims 2-21 are rejected.

12.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
13. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127